 524321 NLRB No. 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Board has delegated its authority in this proceeding to athree-member panel.2Mandel Management Co., 229 NLRB 1121 (1977). In findingthat the Employer's aggregated gross revenues satisfy the Board's
discretionary standard, we have assumed that the Employer is a sin-
gle employer with respect to the operations described above.MCS Equities, Inc. and Local 32E, SEIU, AFL±CIO. Case AO±336June 20, 1996ADVISORY OPINIONBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on May 17, 1996, MCS Equities, Inc. (the Em-
ployer) filed a Petition for Advisory Opinion as to
whether the Board would assert jurisdiction over itsoperations. In pertinent part, the petition alleges as fol-
lows:1. Proceedings, involving the subject building at 2±12 Broadway and 531 W. 211 Street, New York, New
York, Cases SU±59101 and SU±59102, are currently
pending before the New York State Employment Rela-
tions Board (State Board).2. The Employer is engaged in the real estate busi-ness. The Employer manages and controls the residen-
tial premises located at 2±12 Broadway Terrace and
531 West 211 Street, New York, New York, which
generates annual income in excess of $498,977. In ad-
dition, the Employer manages and controls a number
of residential premises located in New York, New
York, including 130 West 228 Street, New York, New
York, which generates in excess of $338,988. The Em-
ployer's combined annual income from residential
premises exceeds $837,965. The Employer's out-of-
state oil purchases exceed $70,000 annually.3. The Employer is unaware whether the Union ad-mits or denies the aforesaid commerce data, and theState Board has not made any findings with respectthereto.4. There are no representation or unfair labor prac-tice proceedings involving the Employer pending be-
fore the Board.Although all parties were served with a copy of thepetition for Advisory Opinion, no response was filed.Having duly considered the matter,1the Board is ofthe opinion that it would assert jurisdiction over the
Employer. The Board has a longstanding practice of
aggregating gross revenues derived from all the build-
ings managed by an employer of this type. Here, the
petition alleges that the gross rental revenues derived
from the apartments managed by the Employer are in
excess of $837,965, and the Employer has annual out-
of-state oil purchases in excess of $70,000. Thus, as
the total annual gross dollar volume of business of all
the residential apartment buildings managed by the
Employer exceeds the $500,000 annual gross rentals
discretionary standard established by the Board for res-
idential apartments, and as it is clear that the Employ-
er's operations fall within the Board's statutory juris-
diction, we would assert jurisdiction over the Employ-
er's operations.2Accordingly, the parties are advised that, based onthe foregoing allegations and assumptions, the Board
would assert jurisdiction over the Employer.